DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument is with regards to limitation “during the display process of an original video, acquiring an audio material through a background music of the original video”, and “determining music points for the audio material”, and stated “Kakoyiannis relates to spoken-content audio. Kakoyiannis does not disclose acquiring audio through a background music of an original video during playing the original video. Kakoyiannis may determine topics discussed in the spoken-content audio. Nowhere does Kakoyiannis disclose determining music points of audio acquired through a background music of an original video as claimed.” Examiner notes Kakoyiannis teaches a multimedia player 7 of Fig. 1, capable of playing audio tracks ([0099]), where: [0130] The audio track may be provided as an electronic file (Audio Codec formats) commonly used for storing audio information, including but not limited to .wav, .mp3, .wma, .aiff MPEG-4, FLAC and the like. In some embodiments, the method may extract the audio track from a video encoding format including but not limited to MP3, WMV, WEM, AVI, QuickTime®, etc.), suggesting to one skill in the art that audio material could contain music. Further Kakoyiannis teaches for example, in [0068], However, the skilled artisan will understand that other audio content is also capable of being utilized by the system 100 described herein, including, for example and without limitation, user-generated self-records, audiobooks, streaming/digital radio, music, virtual reality, audio visualization software and systems, and the like.
Further the claims do not include any specifics of the “music points”. Kakoyiannis 
teaches in 704 of Fig.7: segment audio track; [0131] At block 704, the audio track i.e., audio track 124 is segmented i.e., divided into individual chunks also referred herein as audio segments 126. Generally, each segment 126 corresponds to a thematically unified thought. [0070] In addition, the instructions 106 include a segmentation module 114, which when executed by the processor 104, facilitates the segmentation of an audio track 124 into a plurality of topical audio segments or chapters. In accordance with one embodiment, the segmentation module 114 divides audio tracks 124 into one or more segments, i.e., chapters, denoting some transition between portions of the audio of the audio track 124, e.g., changes in topics or themes, etc. 
The analogous art Plom further teaches wherein the music points are used to divide the audio material into a plurality of audio clips ([0035] The audio characteristic module 114 shown in FIG. 1 is configured to analyze musical characteristics of one or more of the audio files A (or a portion thereof). Specifically, the audio characteristic module 114 can be configured to identify segment portions or segment locations of at least one of the audio files A that that can be used to musically segment the at least one of the audio files A into an audio segment. For example, the audio characteristic module 114 can be configured to identify one or more musical measures, musical phrases, and/or collections of notes in audio file AN that can be segmented and/or looped in connection with one of the video files B.). 
	Therefore Examiner respectfully submits prior art of record teaches determining music points of audio acquired through a background music of an original video.
3. 	Applicant’s second argument is with regards to “generating one video clip for each music clip in the audio material using the image material so as to obtain a plurality of video clips, wherein a music clip and a video clip, which correspond to each other, have a same duration” (emphasis added). Applicant argues “Kakoyiannis merely discloses tagging each audio segment with a textual element and linking a visual asset to each audio segment based on the topic of each segment for the purpose of easily searching and sharing the audio segments. Kakoyiannis simply associates an audio segment with a textual element and a visual asset for easily searching and sharing the audio segment. Kakoyiannis does not disclose generating video clip for each music clip and does not disclose music clip and video clip corresponding to each other and having a same duration.” First, Examiner notes the claim does not specify whether the “image material” is acquired from the “original video” or if it’s from an entirely different content from the “original video”.  And regardless of whether the audio segment is first associated with a textual element or not, the statement is irrelevant.  Kakoyiannis teaches at least in [0062] In some embodiments, each audio segment, such as exemplary segments 1-4, are defined by time zones between one starting point to the next. These time zones serially flow and provide a recipe for the association and display of contextually relevant visual assets 31, 32, 33, 34. These visual assets 31-34 serve to enhance a corresponding audio segments 1-4 of conversation with a visual match or counterpart. In some embodiments, each visual asset is displayed on a user device, such as smartphone 200 of FIG. 1, and timed to coincide along with the audio discussion taking place; [0083] A visual asset 128 may be any form of visual information, such as an image or photograph. In some embodiments, the visual asset 128 paired with the indexed audio segment 126 is a cinemograph. Briefly, a cinemograph is a photograph in which a minor and repeated movement occurs, forming a short video clip. [0084] In some embodiments, the visual asset 128 paired with the indexed audio segment 126 is a video loop.  This indicates the video asset with a particular duration is paired with the audio segment to create a video loop with the particular duration. Kakoyiannis further discloses in [0147] In other embodiments, at block 845, a computer algorithm pairs an audio file 841 with a visual asset 842 and generates a packaged audio segment 846 (Marbyl™”). These citations teaches the music clip (audio segment) and video clip (visual asset) corresponds to each other and have the same duration.
4. 	Applicant further argues “Kakoyiannis associates audio segment with a textual element and a visual asset for sharing the audio segment and plays the audio segment when it is selected by a user who is intrigued by the visual asset or textual description associated with the audio segment. Kakoyiannis simply associates audio segment with a textual element and a visual asset for sharing the audio segment with others. Nowhere does Kakoyiannis disclose splicing video clips together and adding the audio material to obtain a synthesized video as claimed.” Examiner respectfully disagrees. Kakoyiannis teaches in Fig. 3 and [0062] In some embodiments, each audio segment, such as exemplary segments 1-4, are defined by time zones between one starting point to the next. These time zones serially flow and provide a recipe for the association and display of contextually relevant visual assets 31, 32, 33, 34. These visual assets 31-34 serve to enhance a corresponding audio segments 1-4 of conversation with a visual match or counterpart. In some embodiments, each visual asset is displayed on a user device, such as smartphone 200 of FIG. 1, and timed to coincide along with the audio discussion taking place. The above citation at least teaches splicing or joining multiple visual assets 31-34 together and adding audio segments 1-4 to obtain a synthesized video of the conversation.
5.	For at least these reasons, Examiner respectfully maintains that the prior art of record fully teaches the claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13, and 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakoyiannis et al. (US 2020/0013380) in view of Plom et al. (US 2017/0062006).
Claim 1
Kakoyiannis teaches a method for generating a video, comprising: 
during a display process of an original video, acquiring an audio material through a background music of the original video ([0130] The exemplary method 700 of FIG. 7 begins at block 702 with receiving an audio track, such as audio track 10 of FIG. 1 or audio track 124 of FIG. 5…The audio track may be provided as an electronic file (Audio Codec formats) commonly used for storing audio information, including but not limited to .wav, .mp3, .wma, .aiff MPEG-4, FLAC and the like. In some embodiments, the method may extract the audio track from a video encoding format including but not limited to MP3, WMV, WEM, AVI, QuickTime®, etc.), and acquiring an image material (visual asset in Fig. 708; [0137] After an audio segment has been indexed with at least one textural element, the indexed audio file is stored within a data storage, such as data storage 144, and is further enriched with at least one visual asset 126 at block 708. That is, after being stored in a data storage 144, audio files representing topical audio segments 126 are selected and paired with at least one visual asset 128. In some embodiments, the visual assets 128 are also stored within a data storage 144. In other embodiments, a visual asset 128 is uploaded, e.g., by a user, and associated with the audio segment 126. In other embodiments, a unique visual asset is generated, for example, a collage combining portions of multiple visual assets.); 
determining music points for the audio material, wherein the music points are used to divide the audio material into a plurality of audio clips (704 of Fig.7: segment audio track; [0131] At block 704, the audio track i.e., audio track 124 is segmented i.e., divided into individual chunks also referred herein as audio segments 126. Generally, each segment 126 corresponds to a thematically unified thought. [0002], However, it is to be appreciated that the present exemplary embodiment is also amenable to other like applications, including and not limited to audiobooks, broadcast radio, streaming radio, music, virtual reality, and/or educational audio/visual tools and products. See also [0070]); 
generating one video clip for each music clip in the audio material using the image material so as to obtain a plurality of video clips, wherein a music clip and a video clip, which correspond to each other, have a same duration ([0127], Accordingly, it will be appreciated that as the user is listening to an audio track 124, background processing by the central computer system 102 is being performed to auto-pull the most appropriate visual match for each segment from the pre-programmed pool of image options that curators assign to each segment of audio content. [0129] In accordance with another aspect of the present disclosure and with reference to FIG. 7, a flowchart of an exemplary method 700 for packaging audio segments is provided. The method segments long-playing audio tracks, e.g., audio tracks 124, into audio segments 126 and tags the audio segments with meaningful textual elements 122 while linking a visual asset 126 to the indexed audio segment. [0137] That is, after being stored in a data storage 144, audio files representing topical audio segments 126 are selected and paired with at least one visual asset 128. In some embodiments, the visual assets 128 are also stored within a data storage 144. In other embodiments, a visual asset 128 is uploaded, e.g., by a user, and associated with the audio segment 126. In other embodiments, a unique visual asset is generated, for example, a collage combining portions of multiple visual assets. Generally, the visual asset 128 is one that compliments the core topic of the audio segment 126. In continuing the sports example above, the basketball audio segment may be paired with an image of a basketball or a particular basketball team logo.); and 
splicing the plurality of video clips together according to times when music clips respectively corresponding to the plurality of video clips appear in the audio material, and adding the audio material as a video audio track to obtain a synthesized video (See Fig. 3; [0062] In some embodiments, each audio segment, such as exemplary segments 1-4, are defined by time zones between one starting point to the next. These time zones serially flow and provide a recipe for the association and display of contextually relevant visual assets 31, 32, 33, 34. These visual assets 31-34 serve to enhance a corresponding audio segments 1-4 of conversation with a visual match or counterpart. In some embodiments, each visual asset is displayed on a user device, such as smartphone 200 of FIG. 1, and timed to coincide along with the audio discussion taking place. It is to be understood that the images associated with visual assets 31-34 are non-limiting, and that any image or graphical element may be used as a visual asset. In some embodiments, audio segments, for example, audio segment 1, relate closely with other audio segments (e.g., audio segment 3 within the same audio track recording 10) such as when the thought on a subject discussed within the digital audio track is “circled back to” and completed at a later time. Audio segments of this nature are “grouped” and considered part of a “bag” of audio segments. Audio segments that are part of a “bag” may be saved and/or shared, for example in a social network, independently or as a group. [0068],  compositing of complete, indexed visual asset associated with an audio segment created from user-contributed self-recordings [0139] After the indexed audio segment 126 is paired with a visual asset 128 at block 708, the audio segment is considered “packaged.” That is, a topical audio segment 126 has been extracted or defined from an audio track (e.g., audio track 124) and associated with a textual element 122 and a visual asset 128. The packaged audio segment 126 is then capable for electronic sharing at block 710.  See also 845 of Fig. 8).
Still Kakoyiannis may not specifically detail wherein the music points are used to divide the audio material into a plurality of audio clips.
Plom teaches wherein the music points are used to divide the audio material into a plurality of audio clips ([0035] The audio characteristic module 114 shown in FIG. 1 is configured to analyze musical characteristics of one or more of the audio files A (or a portion thereof). Specifically, the audio characteristic module 114 can be configured to identify segment portions or segment locations of at least one of the audio files A that that can be used to musically segment the at least one of the audio files A into an audio segment. For example, the audio characteristic module 114 can be configured to identify one or more musical measures, musical phrases, and/or collections of notes in audio file AN that can be segmented and/or looped in connection with one of the video files B.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate division of audio material based on music points as taught by Plom with the visual topic-based segments of Kakoyiannis, because doing so would have provided AV processor that can be used by a user to create an AV loop file that includes an audio loop portion that has been edited (e.g., trimmed) based on one or more musical characteristics (e.g., beat detection (e.g., beats per minute), musical phrase detection) and matched (e.g., matched in duration, synchronized) to a video loop portion that has also edited based on content so that when the AV loop file is looped, the audio loop portion can be musically pleasing without undesirable clipping of musical phrases, onsets, and/or notes and without losing the key aspects of the video content of the video loop portion ([0015] of Plom). 
Claim 2
Kakoyiannis in view of Plom further teaches the method according to claim 1, wherein, during the display process of the original video, acquiring the audio material through the background music of the original video, comprises: displaying a playing interface for the original video ([0083] of Plom, In some implementations, an AV player 180 can be implemented (and displayed in the user interface 15) to achieve fast and efficient AV loop file processing.); and 
acquiring the background music of the original video as the audio material in response to detecting a first user operation on the playing interface ([0130] of Kakoyiannis, In some embodiments, the method may extract the audio track from a video encoding format including but not limited to MP3, WMV, WEM, AVI, QuickTime®, etc. [0087] of Plom, The AV processor 115 includes an AV file remixer 150 that can be configured to reconstruct an audio file (e.g., an entire song) (or at least a portion thereof) from multiple AV loop file sources and remix it in realtime (e.g., as a video remix). For example, a first AV loop file including a first portion of a song by an artist can be appended to a second AV loop file including a second portion (subsequent to the first portion) of the song by the artist to collectively produce an AV file that includes both the first portion of the song and the second portion of the song. In in this manner, multiple different AV loop files can be combined (e.g., stitched) to produce a complete audio rendering of the song with snippets of video that are included in each of the different AV loop files. [0089] As mentioned above in connection with FIG. 1, the user interface 15, which is displayed in the display 130, can be used to control various aspects of the device 100 (e.g., the AV processor 115). Various implementations of the user interface 15 are illustrated in at least FIGS. 6A through 6D.).  
Claim 3
Kakoyiannis in view of Plom further teaches the method according to claim 2, wherein acquiring the image material comprises: displaying a first display interface for the background music in response to detecting the first user operation on the playing interface (Fig. 6B of Plom); displaying a second display interface for the image material in response to detecting a second user operation on the first display interface ([0091] of Plom, In some implementations, a preview of a video loop portion selected for combining with the audio loop portion can be included in this user interface 65B. [0092] In FIG. 6C, a preview 68 of a video loop portion including video segments 67 is shown in user interface 65C. “Snap to beat trims video to match audio”); and acquiring the image material based on a selection operation for the image material on the second display interface ([0092] of Plom, After the loop portion selector 61 is moved to align with one of the segment location indicators 63A to define an audio loop portion, the video loop portion (e.g., video segments 67) can be modified to match the duration of the audio loop portion.).  
Claim 6
Kakoyiannis in view of Plom further teaches the method according to claim 1, wherein, during the display process of the original video, acquiring the audio material through the background music of the original video, comprises: 
displaying a playing interface for the original video; 
displaying a display interface for the background music of the original video in response to detecting a fifth user operation on the playing interface (Fig. 5B and 6B of Plom; [0078] A waveform representation 51A of the waveform 51 is illustrated in a user interface 53 (which can be at least a portion of user interface 15 shown in FIG. 1).), 
wherein the display interface comprises a third control and a fourth control, the third control is used to trigger a music manual clipping ([0038] of Plom, For example, the audio segment module 112 can be configured, in response to instruction from the user via the user interface 15, define an audio loop portion based on selected audio segments based on segment locations. [0054] In some implementations, a video loop portion and/or an audio loop portion can be modified in duration by being cut (e.g., cut at the beginning, end, or at a middle portion), being decreased or increased in speed (e.g., in beats per minute), and/or so forth. [0056] As shown in FIG. 4A, audio loop portion J5-J8 having a duration G1 is selected for use in an AV loop file. The audio loop portion J5-J8 includes audio segments J5-J6, J6-J7, and J7-J8. The audio segments can be defined using the audio characteristic module 114 and the audio segment module 112 of the audio processor 110. The selection can be performed using, for example, the audio selector 116 shown in FIG. 1. [0080] of Plom, In some implementations, trim handle 54 of an audio loop portion selector 55 (which can be used to define an audio loop portion of the waveform 51) can be moved to the left or to the right and can be configured to snap to at least one of the segment locations represented by the segment location indicators 53A, 53B (such that at least a full musical measure is captured). See also [0081], similar trim handle in Fig. 6B as in Fig. 5;  and audio loop portion selector 55 in Fig. 5), and 
the fourth control is used to trigger a music automatic clipping (See Fig. 6B and [0016] of Plom, [0016] In some implementations, rather than trimming an end of a video loop portion until a duration of the video loop portion matches a duration of the audio loop portion (or vice versa), the AV processor can be configured to implement complex trimming techniques such as weighted algorithmic trimming. Accordingly, a user's cuts (in audio or video) can be trimmed automatically such that the most relevant part of each cut will be in a final AV loop file. [0079] As shown in the user interface 53, snap to beat functionality (which can activate functionality of in the AV processor) is activated using a button. In some implementations, when the audio file 50 is selected, analysis of the audio (e.g., by the audio characteristic module 114 shown in FIG. 1) can be automatically triggered. In some implementations, the audio of the audio file 50 can be analyzed to identify the BPM, which can then be used for one or more segment locations and/or audio segment durations.); 
clipping the background music in response to detecting a sixth user operation on the display interface (See Fig. 2Eof Plom with duration D1); and 
determining a material clipped from the background music as the audio material ([0045] of Plom, In response to the duration being decreased, the video loop portion 21 is trimmed (e.g., automatically trimmed by the video segment duration module 124) to have a duration D1 that matches the duration D1 of the audio loop portion I5-I7.).  
Claim 7
Kakoyiannis in view of Plom further teaches the method according to claim 6, wherein clipping the background music in response to detecting the sixth user operation on the display interface, comprises: 
in a case where a seventh user operation is a user operation for the third control, displaying an operation interface for an music clipping, wherein the third control is used to trigger the music manual clipping (See at least Fig. 5 and Fig. 6c of Plom, on trim handle 54 and audio loop portion selector 61); determining a clipping interval selected by a manual clipping operation from the background music in response to detecting the manual clipping operation for the background music on the operation interface for the music clipping; and clipping the background music according to the clipping interval (See Fig. 2E of Plom with duration D1; [0092] of Plom, After the loop portion selector 61 is moved to align with one of the segment location indicators 63A to define an audio loop portion, the video loop portion (e.g., video segments 67) can be modified to match the duration of the audio loop portion.).  
Claim 8
Kakoyiannis in view of Plom further teaches the method according to claim 6, wherein clipping the background music, comprises: in a case where a seventh user operation is a user operation for the fourth control, analyzing a clipping interval in the background music which is applicable for being used as the audio material according to an analysis algorithm for the audio material; and clipping the background music according to the clipping interval ([0016] of Plom, In some implementations, rather than trimming an end of a video loop portion until a duration of the video loop portion matches a duration of the audio loop portion (or vice versa), the AV processor can be configured to implement complex trimming techniques such as weighted algorithmic trimming. Accordingly, a user's cuts (in audio or video) can be trimmed automatically such that the most relevant part of each cut will be in a final AV loop file.).
Claims 9-11
These claims recite substantially the same limitations as those provided in claims 1-3 above, and therefore they are rejected for the same reasons.
Claim 13
Kakoyiannis in view of Plom further teaches the apparatus according to claim 9, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the apparatus to adjust the synthesized video in response to detecting an adjusting operation by a user on the synthesized video; display the adjusted synthesized video ([0017] of Plom, In some implementations, the AV processor can be configured to reconstruct an entire song (or at least a portion thereof) from multiple AV loop file sources and remix it in realtime (e.g., as a video remix). In some implementations, the AV processor can be configured detect video motion including in a video file (or a portion thereof) and can be configured to select or indicate (e.g., suggest) an audio file (or an audio loop portion) to be combined with video file (or video loop portion).).
Claims 15-17
These claims recite substantially the same limitations as those provided in claims 6-8 above, and therefore they are rejected for the same reasons.
Claims 19
These claims recite substantially the same limitations as those provided in claim 1 above, and therefore they are rejected for the same reasons.
Claims 4, 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakoyiannis et al. (US 2020/0013380) in view of Plom et al. (US 2017/0062006) and Snibbe et al. (US 2015/0220249).
Claim 4
Kakoyiannis in view of Plom further teaches the method according to claim 3, except displaying an image shooting interface in response to detecting the second user operation on the first display interface, wherein the image shooting interface comprises a first control and a second control, the first control is used to trigger an image shooting, and the second control is used to trigger an image selection; and displaying the second display interface for the image material in response to detecting a third user operation on the second control. 
Snibbe teaches displaying an image shooting interface in response to detecting the second user operation on the first display interface ([0072] FIG. 4D illustrates client device 104 displaying a live feed from a back-facing camera of client device 104 in response to detecting contact 442 selecting continue affordance 432 in FIG. 4C. [0118], In some embodiments, a feed from at least one of the one or more cameras of client device 104 is automatically displayed in the second user interface after selecting the audio track.),
wherein the image shooting interface comprises a first control and a second control, the first control is used to trigger an image shooting, and the second control is used to trigger an image selection ([0072], In FIG. 4D, the user interface also includes affordance 446, which, when activated (e.g., by a touch input from the user), causes client device 104 to display a live feed from a front-facing camera of client device 104, and affordance 448, which, when activated (e.g., by a touch input from the user), causes client device 104 to display a first pre-existing media content selection panel (e.g., panel 466 in FIG. 4G). ); and 
displaying the second display interface for the image material in response to detecting a third user operation on the second control ([0075] FIG. 4G illustrates client device 104 displaying first pre-existing media content selection panel 466 in response to detecting contact 464 selecting affordance 448 in FIG. 4F. See also [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate image interface as taught by Snibb with the visual topic-based segments of Kakoyiannis in view of Plom, because doing so would have provided improvements in provisioning media content([0004] of Snibbe). 

Claim 5
Kakoyiannis in view of Plom further teaches the method according to claim 2, wherein acquiring the image material comprises: displaying a first display interface for the background music in response to detecting the first user operation on the playing interface (Fig. 6B of Plom), but does not explicitly detail displaying an image shooting interface in response to detecting a second user operation on the first display interface, wherein the image shooting interface comprises a first control, and the first control is used to trigger an image shooting; and in response to detecting a fourth user operation on the first control, calling a shooting element to shoot an image so as to obtain the image material.  
Snibbe teaches displaying an image shooting interface in response to detecting a second user operation on the first display interface ([0072] FIG. 4D illustrates client device 104 displaying a live feed from a back-facing camera of client device 104 in response to detecting contact 442 selecting continue affordance 432 in FIG. 4C. [0118], In some embodiments, a feed from at least one of the one or more cameras of client device 104 is automatically displayed in the second user interface after selecting the audio track.), 
wherein the image shooting interface comprises a first control, and the first control is used to trigger an image shooting ([0072], In FIG. 4D, the user interface also includes affordance 446, which, when activated (e.g., by a touch input from the user), causes client device 104 to display a live feed from a front-facing camera of client device 104); and 
in response to detecting a fourth user operation on the first control, calling a shooting element to shoot an image so as to obtain the image material ([0072], In FIG. 4D, the user interface also includes affordance 446, which, when activated (e.g., by a touch input from the user), causes client device 104 to display a live feed from a front-facing camera of client device 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate image interface as taught by Snibb with the visual topic-based segments of Kakoyiannis in view of Plom, because doing so would have provided improvements in provisioning media content([0004] of Snibbe). 
Claim 12
The claim recites substantially the same limitations as those provided in claim 4 above, and therefore it is rejected for the same reasons.
Claim 14
The claim recites substantially the same limitations as those provided in claim 5 above, and therefore it is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690. The examiner can normally be reached Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654